Order, so far as appealed from, unanimously modified so as to provide for the fixing of the assessed valuations on the two parcels of property involved herein, as follows:

Land Building Total

243 Broadway (Lot 26) 1941-42
to 1945-46 (inclusive) ........ $150,000 $15,000 $165,000
245 Broadway (Lot 25) 1942-43
to 1945-46 (inclusive) ....... 140,000 15,000 155,000
and as so modified affirmed, with $20 costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.